                                                                       Case 2:17-cv-02667-JCM-DJA Document 52 Filed 03/06/20 Page 1 of 2


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   RACHEL J. HOLZER
                                                                       Nevada Bar No. 11604
                                                                   4   Email: rholzer@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant Privilege Underwriters
                                                                   7   Reciprocal Exchange a/k/a PURE

                                                                   8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   9
                                                                                                          DISTRICT OF NEVADA
                                                                  10
                                                                       SLOBODANKA DJORDJEVIC-MIKIC,                         CASE NO. 2:17-cv-02667-JCM-CWh
                                                                  11   individually,
3960 Howard Hughes Parkway, Suite 600




                                                                  12                                                        STIPULATION AND ORDER FOR
                                                                                                                            DISMISSAL WITH PREJUDICE
                                        Las Vegas, Nevada 89169




                                                                  13                                 Plaintiff,

                                                                  14   vs.

                                                                  15   PRIVILEGE UNDERWRITERS RECIPROCAL
                                                                       EXCHANGE a/k/a PURE; DOES I through and
                                                                  16   ROE CORPORATIONS I through X,
                                                                       inclusive,
                                                                  17

                                                                  18                                 Defendants.

                                                                  19          Plaintiff SLOBODANKA DJORDJEVIC-MIKIC, by and through her counsel, Naqvi

                                                                  20   Injury Law, and Defendant PRIVILEGE UNDERWRITERS RECIPROCAL EXCHANGE a/k/a

                                                                  21   PURE, by and through its counsel, the law firm of Tyson & Mendes LLP (hereafter collectively

                                                                  22   “the Parties”), and hereby stipulate and agree as follows:

                                                                  23          1.      The Parties have come to an agreement to resolve this matter, without an

                                                                  24   admission of liability;

                                                                  25          2.      That all of Plaintiff’s claims against Defendant in this matter shall be dismissed

                                                                  26   with prejudice;

                                                                  27   ...

                                                                  28   ...

                                                                                                                        1
                                                                       Case 2:17-cv-02667-JCM-DJA Document 52 Filed 03/06/20 Page 2 of 2


                                                                   1          3.     That each party shall bear its own attorneys’ fees and costs incurred in this action

                                                                   2   except as otherwise agreed pursuant to the settlement agreement.

                                                                   3          IT IS SO SIPULATED.

                                                                   4   DATED this 6th day of March 2020.                  DATED this 6th day of March 2020.

                                                                   5   NAQVI INJURY LAW                                   TYSON & MENDES LLP

                                                                   6

                                                                   7   /s/ Elizabeth E. Coats                             /s/ Rachel J. Holzer
                                                                       FARHAN R. NAQVI                                    THOMAS E. MCGRATH
                                                                   8   Nevada Bar No. 8589                                Nevada Bar No. 7086
                                                                       ELIZABETH E. COATS                                 RACHEL J. HOLZER
                                                                   9   Nevada Bar No. 12350                               Nevada Bar No. 11604
                                                                       9500 West Flamingo Road, Suite 104                 3960 Howard Hughes Parkway, Suite 600
                                                                  10   Las Vegas, Nevada 89147                            Las Vegas, Nevada 89169
                                                                       Attorneys for Plaintiff                            Attorneys for Privilege Underwriters
                                                                  11   Slobodanka Djordjevic-Mikic                        Reciprocal Exchange a/k/a PURE
3960 Howard Hughes Parkway, Suite 600




                                                                  12
                                        Las Vegas, Nevada 89169




                                                                  13          IT IS SO ORDERED.

                                                                  14          DATED this ______
                                                                                     March      day of March 2020.
                                                                                            9, 2020.

                                                                  15

                                                                  16
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      2
